In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond *806County (Vitaliano, J.), dated June 30, 2004, as granted the motion of the defendants Staten Island University Hospital, Irene Lee, Ruth Reid-Thornton, Christopher Szeles, Steven Sclafani, and Mary Irene Flynn for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
“In medical malpractice actions, a plaintiff opposing a defendant physician’s summary judgment motion must submit material or evidentiary facts to rebut the physician’s prima facie showing that he or she was not negligent in treating the plaintiff” (DiMitri v Monsouri, 302 AD2d 420, 421 [2003]; see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). General allegations that are conclusory and unsupported are insufficient to defeat summary judgment (see Alvarez v Prospect Hosp., supra at 324).
Through medical records, depositions, and an affirmation of an expert witness, the respondents established their entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact through the affirmed report of their expert witness as to whether the alleged malpractice was the proximate cause of the injuries (see Prete v Rafla-Demetrious, 224 AD2d 674, 676 [1996]; Margolese v Uribe, 238 AD2d 164, 167 [1997]), nor did he differentiate between the various defendants who treated the injured plaintiff and their treatment options (see Kaplan v Hamilton Med. Assoc., 262 AD2d 609 [1999]). Therefore, summary judgment was properly granted to the respondents.
The plaintiffs’ remaining contentions are without merit. S. Miller, J.P., Krausman, Rivera and Covello, JJ., concur.